 DUN & BRADSTREET, INCORPORATED9Dun & Bradstreet,IncorporatedandLocal 239,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 2-RC-15533November 3, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Haywood E. Banksof the National Labor Relations Board. Following theclose of the hearing, the Regional Director for Region2 transferred this case to the Board for decision.Thereafter, the Employer and the Petitioner filedbriefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.Dun & Bradstreet, Incorporated, is a Delawarecorporation with executive offices in New York Cityand various operational offices located throughouttheUnited States, Canada, and other countries. Itsactivities include the collection, compilation, editing,;and dissemination of information in the areas ofcredit, finance,marketing,sales,economics, educa-tion, and research. These activities are operationallydivided among three subordinate entities, only one ofwhich is involved in this proceeding. This entity, theBusinessInformation Division (BID) is primarilyengaged in gathering, evaluating, and interpretingfinancial information on all types of mercantilebusinesses for the benefit of subscribers to its variousservices. The Employer avers that, in providing theseservices, it maintains credit reports on approximately3 million businesses throughout the world. The seniorvice president of operations (BID) is responsible forall field operations, including all aspects of creditreporting.Within the United States, BID is functionally andoperationally divided into nine regions patternedgeographically after those of the Federal ReserveSystem.Each region is under the direction of aregionalmanager or regional vice president who isresponsible for all activities of the Employer withinthe region. He is assisted by specialized managers foreach area of responsibility, including a regional(credit) reportingmanager. Each region, in turn, issubdivided into district, branch, and area officeswhich vary only in the size and scope of theiractivities.Branch and area offices, however, areadministratively attached to district offices which areorganized along lines similar to the regional offices.Credit reporters,who are assigned to the variousdistrict, branch, and area offices, perform the basictasks necessary in the collection, evaluation, andinterpretation of credit information.The Petitioner seeks to represent all credit reportersemployed by the Employer at its several specifiedoffices located in New York and New Jersey. TheEmployer opposes the petition, contending,inter alia,that union representation would involve these report-ers inan irreconcilable conflict of interest anddivision of loyalties and would result in an adverseimpact upon commerce. Specifically, the Employerargues that confidentiality of information and sourcesis anabsolute prerequisite in the compilation of creditreports, that unauthorized disclosures to third parties,including labor unions, would eliminate sources ofinformation or discourage those sources from reveal-ing that information on which commercial credit isbased, and that the resulting doubt cast upon thevalue of the Employer's credit reports would tend todiscourage the extension of credit, thereby obstruct-ing the free flow of commerce. These arguments arepredicated upon the Employer's assumption thatloyalty to a union would cause credit reporters toviolate their employer's rules respecting confidentiali-ty and divulge "privileged" information to that union.We find no merit in these arguments or in, theassumption upon which they are based. The law hasclearly rejected the notion that membership in a labororganization is in itself incompatible with the obliga-tionsof fidelity owed to an employer by itsemployees.' To the contrary, employees placed inpositions of trust by employers engaged in a widevariety of financial activities have exercised theirfundamental rights guaranteed by the Act withoutICredit Bureauof GreaterBOstoi,Inc.,73 NLRB 410, In 2.194 NLRB No. 2 10DECISIONSOF NATIONALLABOR RELATIONS BOARDraising the spectre of divided loyalty or compromisedtrust.2The Employer asserts that the unauthorized acquisi-tion of confidential credit reports by unions andothers has in the past caused some sources to withholdinformationpreviously furnished.However, theEmployer cites no case in which an employee wasalleged to have compromised the report in question.Where responsibility for unauthorized disclosure wasindeed fixed, the offender was shown to have been asubscriber. In sum, that credit reports have beencompromised in the past and that the Employer hastaken stringent countermeasures to deal with theproblem suggests that the problem itself is ananticipated hazard arising from the_ nature of theEmployer's operation. In any event, such disclosureslend no credence to the Employer's suggestion thatunion representation of the employees here involvedwill cause increased doubt as to the confidentialnature of the Employer's operation, restrict its accessto financial data, and give rise to a "suspicion as to thecompleteness and accuracy" of its credit reports. Suchconjecture, even if established as fact, does not affordan adequate reason for depriving employees of theirfundamental rights guaranteed by the Act .3For the same reasons we reject as untenable theEmployer's alternative contention that, in any event,the Petitioner herein is disqualified from representingthe employees in question. In support of this conten-tion, the Employer adduced evidence to the effect thatover 90 percent of the employers whose employees arerepresented by the Petitioner are themselves thesubjects of Dun & Bradstreet credit reports. In such asituation, according to the Employer, the reluctanceof a company to reveal information to credit reporterswho are represented by the same union as its ownemployees would be substantially greater. Moreover,the Employer asserts, the divided loyalty and conflictof interest present would be materially increased ifcredit reporters believe they are dealing with informa-tion in which the Petitioner has a direct andimmediate interest. Therefore, the Employer arguesthat it should be required to recognize and bargainonlywith a labor organization which admits tomembership credit reporters exclusively and is notaffiliatedwith any other labor organization whichadmits to membership or represents employees otherthan credit reporters.While it is true that the Board may reasonably limit2See, e.g.,Wells FargoBank,179 NLRB No. 79,Amalgamated Bank ofNew York,92 NLRB 545 (bank tellersand clerks);Lansing AutomakersFederal Credit Union,150 NLRB 1122 (clerk tellers,loan interviewers, loandistributors);General FinanceCorporation,88 NLRB1031(collectors, newbusiness salesmen);Harold P. Goodbody, et aL, d/b/a/ Goodbody & Co,182NLRB No 16 (brokeragehouse registered representatives).3Dun & Bradstreet, Inc.,80 NLRB 56;Credit Bureau ofGreater Boston,Inc., suprathe choice of a bargaining representative in effectuat-ing the policies of the Act,4 we find, for the reasonspreviously stated, no justification in this case forimposing such restrictions. Further, there is nosuggestion, born of the Employer's contentions, thatthe Petitioner, in seeking to represent the creditreporters here involved, might be motivated by anypurpose other than that of protecting and advancingsolely the interests of those employees.5In view of the foregoing, we find that a questionaffecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning of Sections 9(c)(l) and 2(6) and (7) of theAct.4.The Petitioner seeks a unit of all creditreporters, excluding all other employees, professionalemployees,watchmen, guards and supervisors asdefined in the Act,6 employed by the Employer at thefollowing office locations: 99 Church Street, NewYork, New York (New York district office); 23 WestJohn Street, Hicksville, New York (Hicksville districtoffice); 371Merrick Road, Rockville Center, NewYork ("Queens" area office);, 90 Halsted Street, EastOrange, New Jersey ("Newark" district office); and atMaywood (district office) and Freehold (area office),New Jersey. These offices are, with the exception oftheFreehold area office, all located within thestandard metropolitan labor area of New York City.The Freehold office is, however, administrativelyattached to the Newark district office which is withinthat metropolitan area. They constitute approximate-ly one-half of all the operational offices within theEmployer's second region,- which encompasses theentire State of New York and the northern part ofNew Jersey.The Petitioner asserts that each of the aforemen-tioned offices is a complete, self-contained businessoperation and that, collectively, they form a geo-graphical entity appropriate for the purposes ofcollective bargaining.The Employer disagrees, contending that the degreeof control it exercises at the regional office level overthe day-to-day operations of the district, area, andbranch offices renders inappropriate any bargainingunit other than one embracing its entire secondregion.However, the Employer does concede that aunit comprised of all offices within the greater NewYork metropolitan area, such as the Petitioner seeks,would be appropriate if each of the district offices4N.L.R.B.v.Jones & Laughlin SteelCorporation,331 U.S. 416, 422(1947).5CfMcDonald's of Canoga Park Calif.,162 NLRB 367;Bausch & LombOptical Company,108 NLRB 1555.6 The partiesstipulated that reporting managers, reportinginstructors,reportingsupervisors,management trainees,and the staffreportingconsultantbe excludedfrom any bargaining unit foundappropriate assupervisors and/or managerial employees. DUN & BRADSTREET, INCORPORATED11thereinwere a distinct entity appropriate for thepurposes of collective bargaining.As previously mentioned, each region is under thedirection of a regional manager or vice president whois responsible for all activities of the Employer withinthat region. The regional manager is assisted byvarious specialized managers. One of these assistants,the regional reporting manager, is in charge of allaspects of credit reporting within the region. Thisincludes overall control of credit reporters assigned tothe various district, area, and branch offices withinthe region. The regional reporting manager sets thestandards governing, but shares responsibility for,suchmatters as salaries, promotions, grievances,workloads, vacations, employment standards, anddischarges. He is in daily telephone communicationwith and pays frequent visits to the subordinateoffices,closely following the progress of creditreporters and the content of their reports. Theregional office constantly monitors activities at thesubordinate levels by reviewing standardized prod-uction, salary, and workload reports which are filedby the district offices on a regular and frequent basis.Each district office within the Employer's secondregion is headed by a manager who is directlyaccountable to the regional manager. Area managers 7report directly to the district manager of the districtoffice to which they are administratively attached.District and area managers are assisted by specializedmanagers who are, however, under the control of theirequivalent at the next higher level. The specializedmanager responsible for all credit reporting opera-tions at these subordinate offices is the district or areareportingmanager. He directs the activities of thereporting instructors and reporting supervisors, whoare the immediate supervisors of the credit reporters.The district reporting managers, here involved,guided by regional and national office directives,exercise substantial control over the wages andworking conditions of the credit reporters within theirrespective districts. They are responsible for hiringand training credit reporters. They have authority toincrease the salary of credit reporters up to $10,000per annum and promote these employees through thebeginning and intermediate credit reporter classifica-tions.They are responsible for allocating workassignments among credit reporters and take finalaction on all requests for vacations not exceeding 1week in duration. They are encouraged to resolvegrievances which originate within their respectivedistricts.Finally, district reportingmanagers effec-tively participate in the selection of credit reportersfor management trainee programs.It is clear from the foregoing that the Employer'soperations are highly centralized and its proceduresintegrated, and that a regionwide unit would be anappropriate unit. However, we do not agree with theEmployer's contention that a regionwide unit wouldbe the only appropriate unit in the circumstances ofthis case.To the contrary, we are persuaded, in agreementwith the Petitioner, that the district offices hereinvolved have a meaningful identity as distincteconomic units and that the employees in question,who experienceminimal temporary interchangebetween these offices, constitute a homogeneous,identifiable group with a sufficient community ofinterest to warrant their inclusion in a bargaining unitsuch as the Petitioner seeks. As described above,district reporting managers are the Employer's princi-pal credit reporting representatives at levels subordi-nate to the regional office. Their roles are more thanministerial.They are responsible for carrying outcompany policies and directives, using discretion andinitiative.They are responsible for hiring creditreporters and for scheduling work assignments andvacations. They evaluate the performance of employ-ees and exercise substantial control over their reten-tion,promotion, and the manner in which theyperform their work. Accordingly, we find that theoffices in question function sufficiently as distinctentities to constitute separate units for collective-bargaining purposes.The offices sought by the Petitioner are all locatedwithin 30 miles of the New York district office and,with the exception of the Freehold area office, areencompassed within the greater New York metropoli-tan area. The Freehold office is, however, attached totheNewark district office which is within thatmetropolitan area. The Employer concedes that a unitof all the aforementioned offices would be appropri-ate if each of the district offices involved were adistinct entity itself appropriate for the purposes ofcollectivebargaining.We have so held. In thesecircumstances, we find that the following employeesof the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All credit reporters, excluding all other employees,professional employees, watchmen, guards, and su-pervisors as defined in the Act, employed by theEmployer at the following office locations: 99 ChurchStreet,New York, New York (New York districtoffice); 23West John Street, Hicksville, New York(Hicksville district office); 371Merrick Road, Rock-villeCenter,New York ("Queens" area office); 90Halsted Street, East Orange, New Jersey ("Newark"7There are no branch offices within the geographical area covered bythe instant petition. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDdistrictoffice);and at Staten Island,New York("Brooklyn"area office); 8Maywood(district office)and Freehold(area office),New Jersey.8We are administratively advised that the Employer has, subsequent tothe hearing held herein,commenced operations at its newly constructed"Brooklyn" area office.This office is administratively attached to the NewYork district office. It is clearly a part of the unit herein found appropriate.9In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.LR.B v.Wyman-Gordon Co,394 U.S.{Direction of Election9 omitted from publication.]759.Accordingly,it is hereby directed that an election eligibility list,containing the names'and addresses of all the eligible voters,must be filedby the Employer with the Regional Director for Region 2 within 7 days ofthe date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the election.No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances.Failure to comply with this-requirement shallbe grounds for setting aside the election whenever proper objections arefiled.